DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, filed 2/16/2022, with respect to Claim 1 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of Claim 1 has been withdrawn. 
With respect to Claim 1, the Applicant respectfully disagrees. However, solely in the interest of furthering prosecution, independent claim 1 has been amended to include the allowable subject matter of claim 17. Thus, claim 1 is patentable over Wen, in view of Mun. Accordingly, the Applicant respectfully requests that the rejection be withdrawn and the claim allowed. 
The examiner finds the applicant’s argument and amendment to be sufficient to overcome the 35 U.S.C. 103 rejection of Claim 1 and it’s depending claims; therefore, the respective rejections of Claim 1 and its dependent claims are hereby withdrawn. 
Applicant’s arguments, see page 7, filed 2/16/2022, with respect to Claim 11 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of Claim 11 has been withdrawn. 
With respect to Claim 11, the Applicant respectfully disagrees. However, solely in the interest of furthering prosecution, independent claim 11, from which claims 16 and 19 depend, has been amended to include the allowable subject matter of claim 17. As such, claims 16 and 
The examiner finds the applicant’s argument and amendment to be sufficient to overcome the 35 U.S.C. 103 rejection of Claim 11 and it’s depending claims; therefore, the respective rejections of Claim 11 and its dependent claims are hereby withdrawn. 
Applicant’s arguments, see page 9, filed 2/16/2022, with respect to Claim 20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of Claim 20 has been withdrawn. 
With respect to Claim 20, the Applicant respectfully disagrees. However, solely in the interest of furthering prosecution, independent claim 20 has been amended to include the allowable subject matter of claim 17. Thus, claim 20 is patentable over Mun, in view of Wen and Beck. Accordingly, the Applicant respectfully requests that the rejection be withdrawn and the claim allowed.
The examiner finds the applicant’s argument and amendment to be sufficient to overcome the 35 U.S.C. 103 rejection of Claim 20; therefore, the respective rejection of Claim 20 is hereby withdrawn. 
Allowable Subject Matter
Claims 1-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the references cited on PTO-892 form, alone or in combination form, fail to disclose a method of detecting corrosion of a conductive object, comprising: submerging applying a pulsed voltage differential during altering of the voltage differential; and determining a corrosion level of the surface of the conductive object based on a total charge integrated from a current-voltage cycle (highlighted for emphasis as the prior art references cited on PTO-892 form fail to teach a step involving using a pulsed voltage differential or an offset pulsed voltage in conjunction with altering the voltage differential while monitoring the current).
Claims 2-10 depend upon that of Claim 1, and require all of the limitations of Claim 1, therefore Claims 2-10 are too considered as allowed in view of said dependency. 
Regarding Claim 11, the references cited on PTO-892 form, alone or in combination form, fail to disclose a method of detecting internal corrosion of a hollow object, comprising: connecting the hollow object as an anode to a voltage supply; inserting a probe into a cavity of the hollow object; connecting the probe as a cathode to the voltage supply; at least partially submerging the hollow object in an aqueous solution such that the aqueous solution enters the cavity; sweeping a voltage level from the voltage supply from a first level to a second level, wherein the second level is higher than the first level; applying a pulsed voltage during sweeping of the voltage level; measuring current flowing through the hollow object during the sweeping of the voltage level; and determining a quantitative corrosion level of an internal surface of the hollow object based on a total charge integrated from a current-voltage highlighted for emphasis as the prior art references cited on PTO-892 form fail to teach a step involving using a pulsed voltage in conjunction with altering/sweeping the voltage from one level to another).
Claims 12-16 depend upon that of Claim 11, and require all of the limitations of Claim 11, therefore Claims 12-16 are too considered as allowed in view of said dependency. 
Regarding Claim 18, the references cited on PTO-892 form, alone or in combination form, fail to disclose a method of detecting internal corrosion of a hollow object comprising: connecting the hollow object as an anode to a voltage supply; inserting a probe into a cavity of the hollow object; connecting the probe as a cathode to the voltage supply; at least partially submerging the hollow object in an aqueous solution such that the aqueous solution enters the cavity; sweeping a voltage level from the voltage supply from a first level to a second level, wherein the second level is higher than the first level; 1213815_1FILED VIA EFS-WEB, February 16, 2021RESPONSE TO OFFICE ACTIONSerial No. 16/690,576Page 5 of 9applying a pulsed voltage with changing power polarity during sweeping of the voltage level to further reduce unwanted side reactions; measuring current flowing through the hollow object during the sweeping of the voltage level; and determining a quantitative corrosion level of an internal surface of the hollow object based on a total charge integrated from a current-voltage cycle (highlighted for emphasis as the prior art references cited on PTO-892 form fail to teach a step involving using a pulsed voltage that changes power polarity while sweeping/altering the voltage from one level to another for the purpose of preventing unwanted chemical reactions relative to the aqueous solution).
Claim 19 depend upon that of Claim 18, and require all of the limitations of Claim 18, therefore Claim 19 is too considered as allowed in view of said dependency. 
Regarding Claim 20, the references cited on PTO-892 form, alone or in combination form, fail to disclose a non-transitory, computer readable medium having instructions stored thereon that, when executed, cause a method for remediating corrosion on a conductive object to be performed, the method comprising: submerging a surface of the conductive object at least partially in an aqueous solution; flowing current through the surface of the conductive object by forming a voltage differential across the surface;  varying the voltage differential from a first level to a second level across the surface while monitoring the current through the surface of the conductive object, wherein the second level is higher than the first level; applying a pulsed voltage differential during varying of the voltage differential; determining a total charge corresponding to a corrosion level of the surface of the conductive object based on current versus voltage levels; selecting a cleaning process to remediate the corrosion on the surface based on the corrosion level; and applying a protective corrosion barrier on at least part of the surface after the cleaning process (highlighted for emphasis as the prior art references cited on PTO-892 form fail to teach a step involving using a pulsed voltage differential or an offset pulsed voltage in conjunction with varying the voltage differential).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited are related to the art of the present invention with respect to methods and systems for measuring/detecting the corrosion and/or erosion of a conductive
object, especially with respect to detecting corrosion and erosion of conductive turbine blades.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/SEAN CURTIS/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858